         Case 3:20-cv-00133-JCH Document 129-3 Filed 07/13/20 Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT
 __________________________________
 JAKUB MADEJ
                                                    CIVIL ACTION No. 3:20-cv-00133-JCH
          Plaintiff,

 v.
                                                    JURY TRIAL DEMANDED
 YALE UNIVERSITY, MARK SCHENKER
 JESSIE ROYCE HILL, MARVIN CHUN,
                                                    MAY 15, 2020
 PETER SALOVEY
                                                    NOT TO BE DOCKETED SEPARATELY
      Defendants.
 DEFENDANTS?? REALLY??
 __________________________________


                       PLAINTIFF’S FIRST SET OF INTERROGATORIES
                            FOR DEFENDANT YALE UNIVERSITY


         Plaintiff Jakub Madej requests, pursuant to Fed R Civ P 33, that you answer the following
interrogatories in writing within 30 days of service, or by June 16, 2020. If you informally request
an extension at least three (3) days before the due date, I will be sympathetic to granting you five
(5) additional days to answer these interrogatories.



                                         DEFINITIONS
•     Consult Local Rule 26(a)-(d), if in doubt.


                                        INSTRUCTIONS
•     Sign and serve complete answers via email to jakub.madej@yale.edu, j.madej@lawsheet.com,
      and by fax to (203) 902-0070. If you are unable to access traditional fax, fax.plus and
      myfax.com offer inexpensive online fax service. Service by mail to the address below is
      appreciated but not necessary.
       Case 3:20-cv-00133-JCH Document 129-3 Filed 07/13/20 Page 2 of 11




                                           JAKUB MADEJ
                                        415 Boston Post Rd
                                            Ste 3-1102
                                        Milford, CT 06460

•   Interrogatories are deemed submitted only if you send your answers to both email addresses
    and via fax. All other arrangements must be explicitly upon agreed in writing by both parties.
•   Use this file for your responses. Include the language included in this document for verification
    of your answers. Denials must be sworn.
•   Notarize your answers, using services of any notary who has never had any affiliation with Yale
    University, Yale-New Haven Hospital or its related entities. You can use notarize.com to swear
    your answers online at low total cost of $25.
•   If you object to any interrogatory, call counsel/plaintiff in order to attempt to narrow the
    question or avoid the objectionable portion. Discovery is supposed to proceed with minimal
    involvement of the court. Please consult Local Rule 37, Federal Rules 11, 26 and 37, and
    Standing Order Relating to Discovery (Dkt. 9). Plaintiff strives to resolve genuine disputes
    informally and cooperatively.
•   Plaintiff will strive to provide written reminders to you before the thirty days’ period to ensure
    you do not accidentally miss the deadline.




                                                                                                    2
       Case 3:20-cv-00133-JCH Document 129-3 Filed 07/13/20 Page 3 of 11




                           FIRST SET OF INTERROGATORIES
                          FOR DEFENDANT YALE UNIVERSITY


                                    INTERROGATORIES


       INTERROGATORY No. 1: Identify the number of undergraduate students who have been
withdrawn from Yale College, no matter the reason. Semesters listed in the first column refer to
the last semester that student was enrolled in Yale College.


       ANSWER: I submit the answer in the table below:



                   Freshmen       Sophomores          Juniors       Seniors        TOTAL

 Fall 2019

 Spring 2019

 Fall 2018

 Spring 2018

 Fall 2017

 Spring 2017

 Fall 2016

 Spring 2016

 Fall 2015

 Spring 2015




                                                                                              3
       Case 3:20-cv-00133-JCH Document 129-3 Filed 07/13/20 Page 4 of 11




       INTERROGATORY No. 2: State how many undergraduate students have been
withdrawn from Yale College for academic reasons. Semesters listed in the first column refer to
the last semester when the student was enrolled in Yale College.


       ANSWER: I submit the answer in the table below:



                   Freshmen       Sophomores         Juniors       Seniors         TOTAL

 Fall 2019

 Spring 2019

 Fall 2018

 Spring 2018

 Fall 2017

 Spring 2017

 Fall 2016

 Spring 2016

 Fall 2015

 Spring 2015




                                                                                             4
       Case 3:20-cv-00133-JCH Document 129-3 Filed 07/13/20 Page 5 of 11




       INTERROGATORY No. 3: How did you gather this information? Describe with
particularity how do you store information about students that have been withdrawn, the reasons
of their withdrawals, and safety mechanisms that ensure this data is protected from unauthorized
viewers.
       ANSWER:




                                                                                              5
       Case 3:20-cv-00133-JCH Document 129-3 Filed 07/13/20 Page 6 of 11




       INTERROGATORY No. 4: How could your senior officers and employees know that the
numbers you provided as answers to interrogatories numbered 1 and 2 are true and correct?
       ANSWER:




                                                                                            6
       Case 3:20-cv-00133-JCH Document 129-3 Filed 07/13/20 Page 7 of 11




       INTERROGATORY No. 5: How would you convince John Doe, an individual with no
connection to Yale University, that numbers you provided as answers to interrogatories numbered
1 and 2 have not been randomly generated?
       ANSWER:




                                                                                             7
       Case 3:20-cv-00133-JCH Document 129-3 Filed 07/13/20 Page 8 of 11




       INTERROGATORY No. 6: What mechanisms have you implemented to prevent fraud
inside Yale University, and what steps have you taken to ensure your policies have any connection
with reality?
       ANSWER:




                                                                                               8
      Case 3:20-cv-00133-JCH Document 129-3 Filed 07/13/20 Page 9 of 11




       REQUEST FOR ADMISSION No. 34: Yale University does not possess, control, or
otherwise have access to any database that contains information about students that have been
withdrawn from Yale College.


        Admitted.




        Denied. This statement is false because




        Admitted but only




        I lack sufficient knowledge to answer the request because




Responses Dated: ___________ in New Haven, Connecticut.




                                                                                           9
        Case 3:20-cv-00133-JCH Document 129-3 Filed 07/13/20 Page 10 of 11




                                        VERIFICATION
        I, [NAME OF OFFICER], act on behalf of the defendant Yale University in this action. I
have read the First Set of Interrogatories propounded to Yale University by plaintiff, Jakub Madej,
and my Response to the request. I am familiar with the contents of both.
        I declare under penalty of perjury that my answers are true and correct. I understand what
perjury is. I also understand that perjury is a crime under the laws of the United States. I am aware
that perjury is a felony punishable with a prison sentence of up to five years under 18 U.S.C. §
1621.


        Executed: [Time] in North Haven, Connecticut.
                                                                                 [Name of Officer]
                                                                         Hand Signature of Officer


                                                                 [Name of attorney for defendant]
                                                                  Signature attorney for Defendant




Dated: May 15, 2020 in Tempe, Arizona.


                                                              Respectfully submitted,
                                                              /s/ Jakub Madej

                                                              Jakub Madej
                                                              65 Dwight St
                                                              New Haven, CT 06511
                                                              Telephone: (203) 928-8486
                                                              Facsimile: (646) 776-0066
                                                              Fax: (203) 902-0070
                                                              Email: j.madej@lawsheet.com




                                                                                                  10
      Case 3:20-cv-00133-JCH Document 129-3 Filed 07/13/20 Page 11 of 11




                                  CERTIFICATE OF SERVICE


       I certify under penalty of perjury that I sent a true and correct copy of the attached Requests
for Admissions, together with all attachments and exhibits, by email and certified mail on May 15,
2020 to the attorneys of record for all of the parties in this action at the addresses listed below:

       Patrick M. Noonan, Esq.
       DONAHUE, DURHAM & NOONAN PC
       741 Boston Post Road, Suite 306
       Guilford, CT 06437
       Email: PNoonan@ddnctlaw.com
       Telephone: (203) 458-9168
       Fax: (203) 458-4424
                                                               /s/ Jakub Madej




                                                                                                   11
